                Case 1:21-cr-00157-TNM Document 9 Filed 03/14/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                 :
                                                         :
                                                         :
           v.                                            :      No. 21-CR-157 (TNM)
                                                         :
                                                         :
CHRISTIAN SECOR,                                         :
     Defendant.                                          :

                           EMERGENCY MOTION FOR REVIEW AND
                            REVOCATION OF A DETENTION ORDER

           Christian Secor, by and through counsel, respectfully requests that this Court hear an

expedited appeal to review and overturn Central District of California’s Magistrate Judge Early’s

decision to grant the government’s motion for pretrial detention pursuant to 18 U.S.C.§ 3142

(e),(f).

           In support of this motion, counsel states the following.

                                      PROCEDURAL HISTORY

           On February 13, 2021, Christian Secor was charged by complaint with 18 U.S.C. §111

(a)(l) § 2 (Assaulting, Resisting, or Impeding Certain Officers and aiding and abetting), 18

U.S.C. §231(a)(3) §2 (Civil Disorder and Aiding and Abetting), 18 U.S.C. §1752 (a)(l) and (2)

(Entering and Remaining in a Restricted Building or Grounds), and 40 U.S.C. § 5104 (e)(2)

(Violent Entry or Disorderly Conduct).

           On February 16, 2021, Christian Secor was arrested and presented in the Central District

of California, before Magistrate Judge Early for an initial appearance. During the hearing, the

government made an oral motion for temporary detention which was granted by the Court. At

that time, a preliminary hearing was requested in the charging district. No preliminary hearing

was scheduled, and on February 26, 2021, Mr. Secor was indicted. See ECF 7.
            Case 1:21-cr-00157-TNM Document 9 Filed 03/14/21 Page 2 of 9




         On March 2, 2021, a Motion for Reconsideration was filed in the Central District of

California. On March 3, 2021, Mr. Secor’s request was not heard, and the Court noted that the

Motion for Reconsideration should be filed in the charging district. No other hearings have been

scheduled. Christian Secor now asks this Court to reconsider Magistrate Judge Early’s detention

order, release him into third-party custody, and allow him to participate in the High-Intensity

Supervision Program (HISP) with 24-hour home detention and GPS monitoring at his residence

in California.

                                        FACTUAL BACKGROUND

         Beginning in 2020, members of the United States government, most importantly the

President of the United States of America—told the public that the only way President Donald

Trump could lose the presidential election was if the election was rigged. 1 See Trial

Memorandum of the United States House of Representatives in the Impeachment Trial of

President Donald J. Trump at 6. After President Trump lost the election, he and other

government officials said that the presidency had been stolen from him by widespread election

fraud. 2 President Trump invited Americans to attend his January 6, 2021, “Stop the Steal” rally

and declared “we fight, we fight like hell because if you don’t fight like hell you’re not going to



1
  The Trial Brief can be found at https://judiciary.house.gov/uploadedfiles/house_trial_brief_final.pdf.
2
  See id., Donald J. Trump (@realDonaldTrump), Twitter (Nov. 21, 2020 3:34 PM) (Watch: Hundreds of Activists
Gather for ‘Stop the Steal‘ Rally in Georgia https://t.co/vUG1bqG9yg via Breitbart News Big Rallies all over the
Country. The proof pouring in is undeniable. Many more votes than needed. This was a LANDSLIDE!”); Donald J.
Trump (@realDonaldTrump), Twitter (Nov. 24, 2020 10:45 PM) (“Poll: 79 Percent of Trump Voters Believe
‘Election Was Stolen‘ https://t.co/PmMBmt05AI via @BreitbartNews They are 100% correct, but we are fighting
hard. Our big lawsuit, which spells out in great detail all of the ballot fraud and more, will soon be filled. RIGGED
ELECTION!”); Donald Trump Speech on Election Fraud Claims Transcript, December 2, Rev (Dec. 2, 2020) (But
no matter when it happens, when they see fraud, when they see false votes and when those votes number far more
than is necessary, you can’t let another person steal that election from you. All over the country, people are together
in holding up signs, “Stop the steal.”); Donald J. Trump (@realDonaldTrump), Twitter (Dec. 19, 2020 9:41 AM)
([Joe Biden] didn’t win the Election. He lost all 6 Swing States, by a lot. They then dumped hundreds of thousands
of votes in each one, and got caught. Now Republican politicians have to fight so that their great victory is not
stolen. Don’t be weak fools!).
           Case 1:21-cr-00157-TNM Document 9 Filed 03/14/21 Page 3 of 9




have a country anymore. You’ll never take back our country with weakness “[y]ou have to show

strength.” Id. at 21.

        On January 6, 2021, Christian Secor attended the “Stop the Steal” rally and at the urging

of the President—walked ‘down Pennsylvania Avenue’ to the Capitol. Mr. Secor had no

weapons and did not attempt to conceal his face or identity. Christian Secor is not alleged to have

planned the events at the Capitol with other attendees before, during, or after the rally. Although

Mr. Secor is seen in videos with a flag, no evidence, indeed no allegations, suggests that he used

the flag in any way to assault, intimidate or impede anyone at any time. Additionally, the photo,

in Figure 12, shows Mr. Secor toward the back of the crowd and there is no evidence that Mr.

Secor assaulted any officers or that he broke through a police line. See Complaint at 13.

        The government’s references to “America First” are instances of protected First

Amendment speech, and ‘America First Bruins’ and ‘Bruin Republicans’ were properly

registered conservative groups on the University of California-Los Angeles’s (UCLA) campus.

See Complaint, Figure 18. An association with campus organizations properly registered through

UCLA is not as the government describes “ties to extremist groups.” Id. at 17. Although the

government references ‘online threats’, they have produced no evidence of threats, nor has Mr.

Secor been indicted on any such threats. The government has no evidence that Mr. Secor was

violent on January 6, 2021, and as such he should be released.

        Christian Secor is a 22-year old college student at UCLA and a lifelong resident of the

Central District of California. This is Mr. Secor’s first arrest, he has no history of violent

behavior and has no criminal record. He was on track to graduate from college and is slated to

take final exams this week. Mr. Secor could complete his coursework and take his exams should

the Court release him into the High-Intensity Supervision Program. Furthermore, Mr. Secor is
            Case 1:21-cr-00157-TNM Document 9 Filed 03/14/21 Page 4 of 9




not a risk of flight, and his parents have offered to post a $300,000 secured bond to ensure his

return to Court. There are several conditions of release that would assure the safety of the

community and Mr. Secor’s return to Court.

                                                 ARGUMENT

    A. Review of the Magistrate Judge’s Order

         This Court has the authority to review the Magistrate Judge’s detention order pursuant to

18 U.S.C. § 3145(b). The Court should review the Court’s February 16, 2021, findings de novo.

United States v. Taylor, 289 F. Supp. 3d 55, 63 (D.D.C. 2018) (citing United States v. Hunt, 240

F. Supp. 3d 128, 132 (D.D.C. 2017)). The lower court’s factual findings are reviewed for clear

error. United States v. Smith, 79 F.3d 1208 (D.C. Cir. 1996); United States v. Simpkins, 826 F.2d

94, 96 (D.C. Cir. 1987). In other words, this Court must determine whether Magistrate Judge

Early clearly erred when he found that the government established by clear and convincing

evidence that no combination of conditions of release would protect the safety of the community

and found that the government established by a preponderance of the evidence that no

combination of conditions of release could assure Christian Secor’s return to court. Id. at 96.

Through this filing, Mr. Secor has set forth information new information that was not presented

by prior counsel at Mr. Secor’s initial appearance. A such, he requests an expedited hearing to

address any additional concerns from this Court. 3

    B. The Applicable Legal Standard

    The Bail Reform Act of 1984, outlines the “carefully limited exception[s]” to the long-

recognized principles by the Supreme Court that “[i]n our society, liberty [and not pre-trial

detention] is the norm.” United States v. Salerno, 481 U.S. 739, 755 (1987). As a general rule,


3
 Mr. Secor’s college future hangs in the balance by his continued detention, thus the request for an expedited
hearing.
          Case 1:21-cr-00157-TNM Document 9 Filed 03/14/21 Page 5 of 9




courts should refuse to release defendants on bail “[o]nly in rare circumstances,” and “only for

the strongest of reasons.” United States v. Motamedi, 767 F.2d 1403, 1405, 1406 (9th Cir. 1985)

(Kennedy, J.). Any “[d]oubts regarding the propriety of release should be resolved in favor of the

defendant.” Id. at 1405.

   The Act requires courts to release defendants who are pending trial on personal recognizance

or on an unsecured appearance bond unless the government has presented clear and convincing

evidence that there are no conditions that will “reasonably assure the appearance of the person as

required for . . . the safety of any other person or the community.” 18 U.S.C. §§ 3142(b),

3142(f)(2)(B). In other words, “the default position of the law . . . is that a defendant should be

released pending trial.” United States v. Taylor, 289 F. Supp. 3d 55, 62 (D.D.C.2018) (quoting

United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010)). If the case involves a felony that is not

a crime of violence the Bail Reform Act requires the Court to hold a hearing to determine

whether any condition or combination of conditions will reasonably assure the defendant’s

appearance in court and the safety of persons and the community, 18 U.S.C. § 3142(f)(1)(E); 18

U.S.C. § 3142(f)(2)(A). When imposing a condition, or combination of conditions, the court

must select the “least restrictive” conditions. 18 U.S.C. § 3142(c)(1)(B). Defendants who are

charged with certain specified offenses are subject to a rebuttable presumption that no condition,

or combination of conditions, can assure the defendant’s appearance or ensure the safety of the

community, see 18 U.S.C. § 3142(e). However, that presumption is not present here. In this case,

Christian Secor must be released pending trial unless the government can prove by clear and

convincing evidence that pretrial detention is the only means by which the community’s safety

can be assured, 18 U.S.C. §3142(f)(2)(B); United States v. Smith, 79 F.3d 1208, 1209 (D.C. Cir.

1996), or can prove by a preponderance of the evidence that no conditions of release can assure
              Case 1:21-cr-00157-TNM Document 9 Filed 03/14/21 Page 6 of 9




the defendant’s appearance at future court hearings. United States v. Peralta, 849 F.2d 625, 626

(D.C. Cir. 1988); United States v. Hassanshahi, 989 F. Supp. 2d 110 (D.D.C. 2013).

            In determining whether the government has met this high burden, the Court must

consider four factors: (1) the nature and seriousness of the offense charged; (2) the weight of the

evidence; (3) the defendant’s character, including his physical and mental condition, family and

community ties, past conduct, drug and alcohol abuse, and criminal history; and (4) the nature

and seriousness of the danger posed to any person by release. 18 U.S.C. § 3142(g)(1)–(4).

Christian Secor’s age, enrollment in college, strong ties to the community, lack of criminal

history, and the unique circumstances of this offense all weigh in favor of release.

      i.       Nature and Circumstances of the Offense Charged

            It is undisputed that the allegations were disruptive on January 6, 2021, however, there is

no evidence of assault or violence by Mr. Secor. He is seen walking the halls with an America

First flag and sitting in a chair on the floor of Congress. There are no injuries alleged to have

been caused by Mr. Secor, although this is not to minimize the conduct. Furthermore, the nature

and circumstances of this offense must be viewed through the lens of an event inspired by the

President of the United States of America. On January 6, 2021, the President made “statements

that encouraged—and foreseeably resulted in—imminent lawless action at the Capitol.” 4

Christian Secor’s behavior at the Capitol is indicative of an individual invited by the President to

adopt behaviors based on an emotional rather than a rational basis.

      ii.      The Weight of the Evidence Against the Defendant

      The evidence that Christian Secor was present is incontrovertible. Whether the government

can succeed in proving the mens rea of each of the specific offenses charged, however, is



4
    https://degette.house.gov/sites/degette.house.gov/files/Impeachment%20Resolution.pdf
            Case 1:21-cr-00157-TNM Document 9 Filed 03/14/21 Page 7 of 9




debatable. In any event, in determining whether conditions of release can ensure the safety of

others, “[t]he weight of the evidence is the least important of the factors and the bail statute

neither requires nor permits a pretrial determination of guilt.” United States v. Gebro, 948 F.2d

1118, 1121-22 (9th Cir. 1991) (citing United States v. Winsor, 785 F.2d 755, 757 (9th Cir.

1986)); accord United States v. Jones, 566 F. Supp. 2d 288, 292 (D.NY 2008).

   iii.      The History and Characteristics of the Defendant

          “[A] defendant's past conduct is important evidence—perhaps the most important—in

predicting his probable future conduct.” Pope v. United States, 739 A.2d 819, 827 (D.C.App.

1999) (quoting Cruz-Foster v. Foster, 597 A.2d 927, 930 (D.C.1991)). Christian Secor has never

been arrested, used drugs or alcohol, and has no history of violent behavior. He is a twenty-two-

year-old political science major at UCLA, who was born and raised in California. He is studying

to earn a Bachelor’s degree in political science and is in his final year of studies. Mr. Secor has

substantial ties to the community including his immediate family--his mother and siblings--all of

whom reside in Costa Mesa, California. Finally, Mr. Secor is not alleged to have possessed the

evidence recovered by the FBI during the search warrants executed at his mother’s home.

   iv.       The Nature and Seriousness of the Danger that Would be Posed by the
             Defendant’s Release

   Electronic GPS monitoring, third-party custody, and 24-hour home confinement are

sufficient to mitigate any risk to the community and to secure Christian Secor’s appearance in

court. His mother would be an appropriate third-party custodian. Ms. Secor understands that she

would be required to ensure that Mr. Secor complies with all court orders, and she will assist in

facilitating his appearances in court. Mr. Secor understands that if he fails to follow his

conditions of release, that his mother would be required to report any infractions directly to the

Court. There is no danger to the community or any other person if Christian Secor is released
          Case 1:21-cr-00157-TNM Document 9 Filed 03/14/21 Page 8 of 9




into the HISP.

                                        CONCLUSION

       Magistrate Judge Early’s factual findings were clearly erroneous because the government

failed to meet its burden of showing by clear and convincing evidence that no conditions or

combination of conditions would adequately ensure the safety of the community. For the

foregoing reasons, and such other reasons as may be presented at a hearing, the order of

detention should be vacated and Christian Secor should be released.

                                                            Respectfully submitted,

                                                            /s/ Brandi Harden
                                                            ____________________
                                                            Brandi Harden
                                                            Bar No. 470706
                                                            Counsel for Christian Secor
                                                            Harden|Pinckney, PLLC
                                                            400 7th Street Suite 604
                                                            Washington, DC 20004
                                                            bharden@hardenpinckney.com
                                                            (202) 390-0374
          Case 1:21-cr-00157-TNM Document 9 Filed 03/14/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2021, I caused a copy of the foregoing motion to be

served on counsel of record via ECF.


                                                   /s/ Brandi Harden
                                                   _______________________________
                                                   Brandi Harden, Esq.
